DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
2. The Action is responsive to the Applicant’s Arguments, Remarks and Amendments filed 08/03/2021 and RCE filed 08/13/2021. 
3. Please note claims 1-22 are pending and rejected, in which claims 1 and 19-20 are independent.
Continued Examination under 37 CFR 1.114
4. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/ has been entered. 
Response to Arguments
5. Applicant's arguments filed 08/03/2021 have been fully considered. Please note Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Remarks: Double Patenting
6. The non-statutory double patenting rejection against U.S. Patent 10289645, issued to the parent application 14633516 of the instant application has been withdrawn as a necessity to the approval of corresponding terminal disclaimer on 04/21/2021.
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.1. Claim 1 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per the claims 1 and 19-21 the claims recite “… the expert thread … ”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
8.1. The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.2. Claims 1 and 19-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over 
Brave et al.: “METHOD AND APPARATUS FOR IDENTIFYING, EXTRACTING, CAPTURING, AND LEVERAGING EXPERTISE AND KNOWLEDGE” (United States Patent 8601023 B2, filed 2007-10-17; and published 2013-12-03, hereafter “Brave”), in view of 
Kohavi et al.: “CHANGING RESULTS AFTER BACK BUTTON USE OR DUPLICATE REQUEST”, U.S. Patent Application Publication US 20130282683 A1, filed 2012-04-20 and published 2013-10-24, hereafter “Kohavi”).

As per claim 1, Brave teaches a computer-implemented method for providing search results, comprising:
receiving, using a data processing system, a first query from a first user based on a search term (See col. 26, lines 7-10 and col. 37, lines based on context and where a user came from, e.g. from Google with a given search term, the system can guide this 
Concerning “providing, using the data processing system, a set of results to the first query that includes a link to an expert search thread”, Brave teaches providing, using the data processing system, a set of expert augmented results to the first query that includes linked results (col. 22, lines 58-64, col. 27, lines 21-26 and col. 12, lines 33-34, In the augmented search, a search request is made to the customer's Web server and a 60 result is obtained. Then, a request for search along with the Web server results, generating query, and user id is sent to search server. A response comes back. Then, the extension makes a request for augmented information, for example from Google. The augmented results are returned to the server and the results received are added to the server information which are then sent back to the search server in search server format. The client then receives the rendered HTML of the search. Most content search systems make the title of a document an active link to the document when presenting search results.).
However, Brave does not explicitly teach the provided set of search results including a link to an expert search thread.
On the other hand, as an analogous art on enhancing search results, Kohavi teaches providing a set of search results that includes a link to an expert search thread (See Fig. 2B and [0060], [0060] FIG. 2B shows an alternative example of how the user's 
It would have been obvious to one of the ordinary skill in the art at the time of the applicant's application was filed to combine Kohavi’s teaching with Brave reference because Brave is dedicated to identifying, extracting, capturing, and leveraging expertise 
Brave in view Kohavi further teaches the following:
the expert search thread comprising a plurality of network links submitted by an expert by manipulating a user interface (See Kohavi: [0060], the same number of results are displayed on the modified page as were shown on the initial page. As a result, links 9 and 10 and link 11 are added to the end of the listing of results), 
the link positioned in the set of results according to a credibility score determined based on ratings of the expert search thread by a plurality of users (See Kohavi: [0031] and [0061], the initial three results corresponding to links 1-3 could be included in a collapsed link, while the remaining results were ranked again based on the additional temporary context, resulting in a different display order for the results. Here the ranking order of relevance teaches a credibility for the rankings), 
the expert search thread including the plurality of network links that the expert identified as being helpful to the first user for learning about a topic associated with the search term (See Brave: col. 22, line 66 – col. 23, line 4 and col. 37, line 65 – col. 38, line 13, the context may be set by a user query, explicit specification of topic, or presence on 

As per claim 19, the claim recites a computer-implemented system for providing search results, comprising:

a non-transitory computer-readable medium encoded with instructions for commanding the processing system (See Kohavi: [0077], computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer) to execute steps as recited in the method 1 and as rejected above under 35 U.S.C. § 103(a) as being unpatentable over Brave in view Kohavi.
Therefore, claim 19 is rejected along the same rationale that rejected claim 1.

As per claim 20, the claim recites a non-transitory computer-readable medium encoded with instructions for commanding a processing system (See Kohavi: [0077], computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer) to execute steps as recited in the method 1 and as rejected above under 35 U.S.C. § 103(a) as being unpatentable over Brave in view Kohavi.
Therefore, claim 20 is rejected along the same rationale that rejected claim 1.
 
8.3. Claims 2-7, 9, 11-12, 14 and 16-18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Brave in view of  Kohavi, as applied to claims 1 and 19-20 above, and further in view of 
Schorzman et al.: “EXPERT SEARCH” (United States Patent 8805844 B2, filed March 17, 2010; and issued August 12, 2014, hereafter “Schorzman”).

As per claim 2, Brave in view Kohavi does not explicitly teach the method of claim 1, wherein the expert search thread further includes an order of the plurality of network links, manually entered by the expert.
However, Schorzman teaches the method of claim 1, wherein the expert search thread further includes an order of the plurality of network links, manually entered by the expert (See Fig. 7 and col. 14, lines 5-15, expert search engine shows experts search results page 700 through a browser allowing user to navigate and select a particular category (sometimes referred to as a channel) from the list of categories. The results and categories identified for user to select teaches experts selecting via the expert search engine and being optimal for viewing the plurality of network links to learn about the topic, the category.)).
It would have been obvious to one of the ordinary skill in the art at the time of the applicant's application was filed to combine Schorzman’s teaching with Brave reference because Brave is dedicated to identifying, extracting, capturing, and leveraging expertise enable searches for, and establish user communications with, an expert (e.g., a person having knowledge in a particular category, subject or topic) over network and the further combined teaching would have helped Brave in view Kohavi’s experts to utilize of Schorzman experts’ knowledge in a particular category, subject or topic for further improvement on cost and quality of search.
Brave in view Kohavi and further in view of Schorzman further teaches the following:
that the expert identifies as being optimal for viewing the plurality of network links to learn about the topic (See Brave: col. 23, lines 2-6, creating an insight called top ten, e.g. the top ten most important, related, useful pieces of information, given a topic or given a context. The user can see information based on context-driven usage of the information by the community. Top ten is a popularity result. Give the user the ten most popular links that have to do with a query term (context), or maybe no term.).

As per claim 3, Brave in view Kohavi and further in view of Schorzman teaches the method of claim 1, wherein the users have been provided with sets of results that include the expert search thread (See Schorzman: Fig. 6, elements 610A-B, 614A-B, and 
    PNG
    media_image1.png
    138
    465
    media_image1.png
    Greyscale
 ).

As per claim 4, Brave in view Kohavi and further in view of Schorzman teaches the method of claim 1, wherein the credibility score is a weighted average of the ratings provided by the plurality of users (See Schorzman: col. 2, lines 51-58 and col. 8, lines 43-46, tracking positions of the expert profile within the prior listings of search results; applying weights to the revenue opportunities associated with the expert profile according to the tracked positions, resulting in weighted revenue opportunities that compensate for position bias; and determining the ranking, including online and offline rankings, for the expert profile based on a ratio of the revenue realized relative to weighted revenue opportunities; and tracking information regarding each expert and determining a 45 ranking of the experts and their corresponding profiles based on such information according to one embodiment. Here the ranking teaches levels and tracking 
wherein weights are determined based on levels of expertise associated with users providing the ratings (See Schorzman: col. 2, lines 51-58 and col. 8, lines 43-46, tracking positions of the expert profile within the prior listings of search results; applying weights to the revenue opportunities associated with the expert profile according to the tracked positions, resulting in weighted revenue opportunities that compensate for position bias; and determining the ranking, including online and offline rankings, for the expert profile based on a ratio of the revenue realized relative to weighted revenue opportunities; and tracking information regarding each expert and determining a 45 ranking of the experts and their corresponding profiles based on such information according to one embodiment. Here the ranking teaches levels and tracking exert search result and applying weights suggested being provided originally by the users requesting queries, searches).
 
As per claim 5, Brave in view Kohavi and further in view of Schorzman teaches the method of claim 1, further comprising determining a placement of the expert search thread among other expert search threads (See Schorzman: col. 11, lines 57-61, Accordingly, it is preferably to compensate or otherwise adjust the ranking of expert profiles that are repeatedly placed lower on a search results page by applying a weight 

As per claim 6, Brave in view Kohavi and further in view of Schorzman teaches the method of claim 1, wherein the expert associates the expert search thread with the search term via the user interface (See Schorzman: Fig. 2, col. 5, lines 63-65 and col. 6, lines 27-29, An end user can register as an expert with the expert search system 102 through a user interface (not shown) presented at the expert computer 114 by the expert search server; and manual entry can involve the search engine receiving a keyword search query input from user via a client compute).).

As per claim 7, Brave in view Kohavi and further in view of Schorzman teaches the method of claim 6, wherein a related search term for association with the expert search thread is suggested via the user interface (See Schorzman: Fig. 2, col. 5, lines 63-65 and col. 6, lines 27-29, An end user can register as an expert with the expert search system 102 through a user interface (not shown) presented at the expert computer 114 by the expert search server; and manual entry can involve the search engine receiving a keyword search query input from user via a client compute. A search criteria suggests search terms).



As per claim 11, Brave in view Kohavi and further in view of Schorzman teaches the method of claim 1, further comprising:
providing the user interface for creating the expert search thread (See Schorzman: col. 2, lines 56-57, determining the ranking including online and offline rankings for the expert profile. Here ranking of expert profiles discloses level of expertise of search expert), 
wherein the user interface is configured to receive an identification of a level of expertise or details of the expert search thread (See Schorzman: col. 2, lines 56-57, determining the ranking including online and offline rankings for the expert profile. Here ranking of expert profiles discloses level of expertise of search expert).

As per claim 12, Brave in view Kohavi and further in view of Schorzman teaches the method of claim 1, wherein the expert search thread is provided with a listing of organic search results and paid search results in response to the first query (See 

As per claim 14, Brave in view Kohavi and further in view of Schorzman teaches the method of claim 1, wherein selection of the expert search thread by the first user expands the expert search thread result to show details of the expert search thread (See Schorzman: col. 1, lines 33-40, When a user enters a keyword search query via a client terminal into a web-based search engine, the search engine examines the index and compiles a set of search results that match the keyword query. The search results are usually transmitted back to the client computer for presentation through a browser application to the user in the form of an ordered listing of web pages, images, information, and other types of files.).

As per claim 16, Brave in view Kohavi and further in view of Schorzman teaches the method of claim 14, further comprising:


As per claim 17, Brave in view Kohavi and further in view of Schorzman teaches the method of claim 16, wherein the attribution includes an expert name, expert contact information, an expert biography, a link to an expert webpage, or a link to a webpage of a business associated with the expert (See Schorzman: Fig. 6, element 606 and col. 7, lines 1-11, profile of search expert Sharon of expert search system is displayed containing information “My 35 years of reading Tarot Cards will help …” 612A).

As per claim 18, Brave in view Kohavi and further in view of Schorzman teaches the method of claim 14, wherein the details of the expert search thread include additional information created or authored by the expert in addition to the network links (See Schorzman: Fig. 6, element 606 and col. 7, lines 1-11, search expert Sharon of expert search system is displayed along with at least three threads, “More” 614A, tarot cards by Sharon 610A and “Chat with this person live” 616 and the threads reads on and/or authored by the expert in addition to the network links).

8.4. Claims 8 and 10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Brave in view of  Kohavi, as applied to claims 1 and 19-20 above, and further in view of Schorzman, as applied to claims 2-7, 9, 11-12, 14 and 16-18 above, and further in view of 
Corston-Oliver et al.: “SYSTEM FOR IMPROVING THE PERFORMANCE OF INFORMATION RETRIEVAL-TYPE TASKS BY IDENTIFYING THE RELATIONS OF CONSTITUENTS”, U.S. Patent Application Publication US 20050043936 A1, filed October 4, 2004 and published February 24, 2005, hereafter “Corston-Oliver”).

As per claim 8, Brave in view Kohavi and further in view of Schorzman teaches the method of claim 1, wherein the expert search thread is associated with an additional tagged term (See Brave: col. 11, lines 50-53, the tags used in the system are configurable and customizable , the user interface can be made to blend into an existing Web site for a particular enterprise),
wherein a second query is based on the search term and an additional search term (See Brave: col. 34, lines 45-52, the system takes out those search terms that are already used and looks at where the other peaks are. Those are additional terms that 
wherein a second query is based on the search term and an additional search term (See Brave: col. 34, lines 45-52, the system takes out those search terms that are already used and looks at where the other peaks are. Those are additional terms that the system either wants to suggest or automatically enter to the core. Now there a new term vector, and the system goes through the 50 same process. The system then can match this new term vector with every other document, get a new set of scores, and select the top ten of those documents.), and 
wherein the method further comprises:
determining a similarity score based on: 
the set of the search term and the additional tagged term and the set of the search term and the additional search term (See Brave: col. 34, lines 45-52, the system takes out those search terms that are already used and looks at where the other peaks are. Those are additional terms that the system either wants to suggest or automatically enter to the core. Now there a new term vector, and the system goes through the 50 same process. The system then can match this new term vector with every other document, get a new set of scores, and select the top ten of those documents.), 

However, Corston-Oliver teaches wherein determining whether the expert search thread should be included in the expert search thread is further based on the similarity score (See Corston-Oliver: [0070]-[0071], [0009], the textual input terms is a query, it can be empirically determined that the annotated terms do not closely correspond to what the first textual input is about; and each of the documents is assigned a relevance (or similarity) score, and the information retrieval system presents a certain subset of the documents searched to the user, (typically that subset which has a relevance score which exceeds a given threshold)).
It would have been obvious to one of the ordinary skill in the art at the time of the applicant's application was filed to combine Corston-Oliver’s teaching with Brave in view Kohavi and further in view of Schorzman reference because Brave is dedicated to identifying, extracting, capturing, and leveraging expertise and knowledge, Kohavi is dedicated to enhancements of the previously viewed page of search results by using additional context information from a user's actions to obtain a new version of the previously viewed page, Schorzman is dedicated to interacting with standard search engines to enable searches for, and establish user communications with, an expert (e.g., a person having knowledge in a particular category, subject or topic) over network, 

 As per claim 10, Brave in view Kohavi and further in view of Schorzman and Corston-Oliver teaches the method of claim 9, wherein the expert search thread further includes annotations from the expert who created of the expert thread (See Corston-Oliver: [0070]-[0071], the textual input terms is a query, it can be empirically determined that the annotated terms do not closely correspond to what the first textual input is about).

8.5. Claim 13 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Brave in view of  Kohavi, as applied to claims 1 and 19-20 above, and further in view of 
Pickens et al.: “SYSTEMS AND METHODS FOR COLLABORATIVE EXPLORATORY SEARCH”, U.S. Patent Application Publication US 20050043936 A1, filed January 22, 2009 and published January 22, 2009, hereafter “Pickens”).


On the other hand, as an analogous art on collaborative exploratory search, Pickens determining the credibility score for the expert search thread (See [0046], collaborative exploratory framework addresses efficiency issues, including increasing the overall effectiveness of the search process, allowing users to find relevant documents that they otherwise would not have ever found on their own).
It would have been obvious to one of the ordinary skill in the art at the time of the applicant's application was filed to combine Pickens’ teaching with Brave reference because Brave is dedicated to identifying, extracting, capturing, and leveraging expertise and knowledge, Kohavi is dedicated to enhancements of the previously viewed page of search results by using additional context information from a user's actions to obtain a new version of the previously viewed page, Pickens is dedicated to collaborative exploratory search and, the combined teaching would have allowed Brave in view Kohavi’s experts to further conduct searches on differing perspectives and insights as to how to best express the queries to meet that need to enable search engine to perform a more accurate search for returning results of higher credibility..
Brave in view Kohavi and further in view of Pickens further teaches the following:


determining a placement of the expert search thread in a set of results for the second query based on the credibility score for the expert search thread (See Kohavi: [0031] and [0061], the initial three results corresponding to links 1-3 could be included in a collapsed link, while the remaining results were ranked again based on the additional temporary context, resulting in a different display order for the results. Here the ranking order of relevance teaches a credibility for the rankings); and
providing the set of results for the second query to the second user (See Pickens: [0053] (5) While continuing to scroll down through their own, independent results lists, if a user then flags another relevant document, his endpoint changes, and the shared pathway updates itself as well, see step 205).

8.6. Claim 15 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Brave in view of  Kohavi, as applied to claims 1 and 19-20 above, and further in view of Schorzman, as applied to claims 2-7, 9, 11-12, 14 and 16-18 above, and further in view of 
Celik et al.: “METHOD AND SYSTEM FOR DISPLAYING CONTEXTUAL ROTATING ADVERTISEMENTS” (United States Patent 8595633 B2, filed October 31, 2005; and issued November 26, 2013, hereafter “Celik”).

As per claim 15, Brave in view of  Kohavi, as applied to claims 1 and 19-20 above, and further in view of Schorzman does not explicitly teach the method of claim 14, further comprising displaying an advertisement with the set of results.
 However, Celik teaches displaying an advertisement with the set of results (See col. 20, lines 50-64, displaying of a different one of the qualified advertisements from the single advertiser comprises rotating the more than one of the qualified advertisements, such that only a first advertisement from the single advertiser is displayed at the particular location on the page including results from search query, and only a second advertisement from the single advertiser is displayed at that particular location on the page provided in response to the second receipt, the second advertisement being different than the first advertisement; wherein the displayed qualified advertisements each comprise a link configured to initiate the display of a plurality of the single advertiser's business locations on a map when the user interacts with the link). 
It would have been obvious to one of the ordinary skill in the art at the time of the applicant's application was filed to combine Celik’s teaching with Brave in view Kohavi enable searches for, and establish user communications with, an expert (e.g., a person having knowledge in a particular category, subject or topic) over network, Celik is dedicated to providing advertising content over a computer network and selecting relevant advertisements for limited advertisement spaces and, the combined teaching would have allowed Schorzman's query results containing well positioned compact advertisements to enable Schorzman's system to appreciate more robust financial revenue.
Brave in view Kohavi and further in view of Schorzman and Celik teaches the following:
displaying a second advertisement with the details of the expert search thread, wherein a party providing the set of results is compensated for displaying the advertisement and the second advertisement (See col. 20, lines 50-64, displaying of a different one of the qualified advertisements from the single advertiser comprises rotating the more than one of the qualified advertisements, such that only a first advertisement from the single advertiser is displayed at the particular location on the 

8.7. Claim 21 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Brave in view of  Kohavi, as applied to claims 1 and 19-20 above, and further in view of 
Tabrizi: “EXPERT ANSWER PLATFORM METHODS, APPARATUSES AND MEDIA”, U.S. Patent Application Publication US 20130246327 A1, filed March 11, 2013 and published September 19, 2013).

As per claim 21, Brave in view Kohavi does not explicitly teach the method of claim 1, further comprising receiving ratings from the first user on whether the expert thread is helpful or unhelpful to the first user for learning about the topic.
On the other hand, as an analogous art on expert system, Tabrizi teaches the method of claim 1, further comprising: 
receiving ratings from the first user on whether the expert thread is helpful or unhelpful to the first user for learning about the topic (See [0038], the rating associated characteristics of the user who voted for the question (e.g., if the question was voted for by an expert on the topic, the question's rating may be increased by 2) and the rating associated with a question may be updated based on the voter's level of interest in having a question answered and/or the priority assigned to a question by the user. For example, the rating may be increased by 0.5 for a low interest/priority question, by 1 for a medium interest/priority question, and by 1.5 for a high interest/priority question. A rating greater than 1 of the received question is interpreted helpful on learning about a topic from the question). 
It would have been obvious to one of the ordinary skill in the art at the time of the applicant's application was filed to combine Tabrizi’s teaching with Brave reference because Brave is dedicated to identifying, extracting, capturing, and leveraging expertise and knowledge, Kohavi is dedicated to enhancements of the previously viewed page of search results by using additional context information from a user's actions to obtain a new version of the previously viewed page, Tabrizi is dedicated to rating experts and questions, and, the combined teaching would have allowed Brave in view Kohavi’s experts to collect a more accurate set of expert profiles for expert to return better query results.
Brave in view Kohavi and further in view of Tabrizi further teaches the following:


8.8. Claim 22 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Brave in view of  Kohavi, as applied to claims 1 and 19-20 above, and further in view of 
Fiedorowicz et al.: “COLLABORATIVE BROWSING AND RELATED METHODS AND SYSTEMS”, U.S. Patent Application Publication US 20100191799 A1, filed January 26, 2009 and published July 29, 2010, hereafter “Fiedorowicz”).

As per claim 21, Brave in view Kohavi does not explicitly teach the method of claim 1, further comprising monitoring the first user's browsing path to determine if the first user follows the expert search thread.
On the other hand, as an analogous art on expert system, Fiedorowicz teaches the method of claim 1, further comprising: monitoring the first user's browsing path to determine if the first user follows the expert search thread (See [0032], provides a user with information about other participants' browsing patterns, (n) archives substantially all chat messages sent between participants, (o) provides a user with an ability to view a 
It would have been obvious to one of the ordinary skill in the art at the time of the applicant's application was filed to combine Fiedorowicz’s teaching with Brave reference because Brave is dedicated to identifying, extracting, capturing, and leveraging expertise and knowledge, Kohavi is dedicated to enhancements of the previously viewed page of search results by using additional context information from a user's actions to obtain a new version of the previously viewed page, Fiedorowicz is dedicated to team-oriented browsing for providing collaborative services, and, the combined teaching would have allowed, and, the combined teaching would have allowed Brave in view Kohavi’s experts to work together to accomplish a task via collaborate on the Internet for enhanced productivity. 
Brave in view Kohavi and further in view of Fiedorowicz further teaches the following:
adjusting the credibility score based on the first user's browsing path (See Fiedorowicz: [0033], (a) provides a user with an ability to rate the VOI on a current content source, (b) provides a user with information about a composite VOI of the current content source, (c) provides a user with information about an individual " expert rating" of each participant of a current content source, (d) provides a topic manager with an ability to define /update an expert rating on the topic of any participant, (e) 
References
9.1. Prior art made of record: 
D. U.S. Patent US-8805844-B2.
E. U.S. Patent Application Publication US-20050043936-A1.
F. U.S. Patent Application Publication US-20090024581-A1.
G. U.S. Patent US-8595633-B2.

J. U.S. Patent Application Publication US-20100191799-A1.
K. U.S. Patent US-8601023-B2.
L. U.S. Patent Application Publication US-20130282683-A1.
9.2. Prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
A. U.S. Patent Application Publication US-20090119261-A1.
B. U.S. Patent Application Publication US-20080215541-A1.
C. U.S. Patent Application Publication US-20050234959-A1.
H. U.S. Patent Application Publication US-20110041082-A1.
Conclusion
10. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference 
10.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114, the examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.  
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
February 6, 2022